Wll'IH-
                                    ELECTRONIC RECORD




COA # 14-13-00454-CR                                       OFFENSE: Aggravated Assault


STYLE: Moses Lopez, Jr. vThe State of Texas                COUNTY: Harris


COA DISPOSITION: Affirmed                                  TRIAL COURT: 338th District Court


DATE: July 17, 2014   Publish: No                           TC CASE #:1352903




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Moses Lopez, Jr. vThe State of Texas

CCA#

        APPELLAMr^
FOR DISCRETIONARY REVIEW IN CCA IS:
                                     Petition   CCA Disposition:
                                                DATE:
                                                                      ULUtV
                                                JUDGE:

DATE:      fiJpVtfH^fr. £& 20}4                 SIGNED:                         PC:

JUDGE:         PjU [stMSto^—                    PUBLISH:                        DNP:




                                                                                       MOTION FOR


                                                        FOR REHEARING IN CCA IS:


                                                     JUDGE:


                                                                             ELECTRONIC RECORD